Appellate Case: 20-2175         Document: 010110619913     Date Filed: 12/16/2021     Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                           UNITED STATES COURT OF APPEALS                      Tenth Circuit

                                 FOR THE TENTH CIRCUIT                       December 16, 2021
                             _________________________________
                                                                           Christopher M. Wolpert
                                                                               Clerk of Court
  UNITED STATES OF AMERICA,

            Plaintiff - Appellee,

  v.                                                            No. 20-2175
                                                      (D.C. No. 1:16-CR-02943-JAP-1)
  DAVID KROWNER,                                                 (D. N.M.)

            Defendant - Appellant.
                           _________________________________

                                 ORDER AND JUDGMENT*
                             _________________________________

 Before HARTZ, KELLY, and CARSON, Circuit Judges.
                   _________________________________

            David Krowner appeals the denial of his motion under 18 U.S.C.

 § 3582(c)(1)(A) for compassionate release. Exercising jurisdiction under 28 U.S.C.

 § 1291, we affirm.

       I.       BACKGROUND

            During a traffic stop in June 2016, law-enforcement agents searched Mr.

 Krowner’s vehicle and found a wide array of narcotics and firearms, including 20.7

 kilograms of methamphetamine, 1.8 kilograms of heroin, three loaded firearms, and

 hundreds of rounds of ammunition. Agents also discovered approximately $21,750 in



            *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 20-2175    Document: 010110619913        Date Filed: 12/16/2021     Page: 2



 United States currency in the trunk of Mr. Krowner’s vehicle and $4,500 on his

 person. At the time of the traffic stop, Mr. Krowner had previously been convicted of

 delivery of a controlled substance and armed robbery.

       Mr. Krowner was indicted in the United States District Court for the District of

 New Mexico on two counts of possession with intent to distribute a controlled

 substance, one count of possession of a firearm and ammunition by a convicted felon,

 and one count of possession of a firearm in furtherance of a drug-trafficking crime.

 He reached an agreement under Federal Rule of Criminal Procedure 11(c)(1)(C) to

 plead guilty to an information charging possession with intent to distribute 50 grams

 and more of a mixture and substance containing methamphetamine, see 21 U.S.C.

 § 841(a)(1) and (b)(1)(B), and possession of a firearm in furtherance of a drug-

 trafficking crime, see 18 U.S.C. § 924(c)(1)(A). Although Mr. Krowner faced a

 guideline sentencing range of 228 to 270 months’ imprisonment, the parties

 stipulated to a 144-month sentence. In July 2017 the court approved the plea

 agreement and imposed the stipulated sentence.

       Mr. Krowner filed his motion for compassionate release in July 2020, also

 requesting in the alternative that he be permitted to serve the remainder of his

 sentence in home confinement. The motion claimed that his health had seriously

 deteriorated since being incarcerated and that he “suffer[ed] from uncontrolled

 diabetes, large sac disc herniation resulting in cervical myelopathy, severe spinal

 cord compression, and severe progressive Myelomalacia change in the spinal cord,

 thrombocytopenia, anemia, massive splenomegaly, Gilbert’s syndrome, cholestatic

                                            2
Appellate Case: 20-2175    Document: 010110619913        Date Filed: 12/16/2021      Page: 3



 jaundice syndrome, hypothyroidism, possible hemolytic anemia, possible

 myeloproliferative conditions, possible leukemias and lymphomas, possible

 stroke/Bell’s palsy.” R., Vol. II at 12–13. Mr. Krowner argued that his illnesses

 posed a serious threat to his health—especially in light of the COVID-19 pandemic—

 and that they constituted a debilitating medical condition in the aggregate, noting that

 he required the assistance of a medical helper to walk and fulfill his basic needs.

 Based on his physical condition and his behavior while incarcerated, Mr. Krowner

 asserted that he was not a danger to the community. At the time Mr. Krowner filed

 his motion, he had served just over 36 months of his 144-month sentence.

       The government opposed Mr. Krowner’s motion, though it did not dispute that

 he had set forth extraordinary and compelling circumstances warranting a sentence

 reduction. Instead, the government argued that the 18 U.S.C. § 3553(a) sentencing

 factors weighed against early release, largely because Mr. Krowner had failed to

 show that he was no longer a danger to the community.

       The district court denied Mr. Krowner’s motion for compassionate release. It

 found that Mr. Krowner had most of his medical conditions at the time that he

 committed his crimes in 2016, so “the existence of these medical conditions cannot

 support his argument that he is no longer a danger to society.” R., Vol. I at 74. With

 respect to Mr. Krowner’s new medical conditions, the court determined that Mr.

 Krowner had not shown that they were “completely incapacitating or permanently

 disabling.” Id. The court also noted Mr. Krowner’s underlying crime—a serious drug

 offense while in possession of firearms—and that Mr. Krowner had benefitted from a

                                            3
Appellate Case: 20-2175      Document: 010110619913        Date Filed: 12/16/2021       Page: 4



 significantly reduced sentence as compared to his guideline range, so early release

 would create a significant sentencing disparity between him and similarly situated

 defendants. The court reasoned that all the other sentencing factors under 18 U.S.C.

 § 3553(a) weighed against a sentence reduction. Finally, the court found that Mr.

 Krowner had not provided sufficient evidence of an adequate reentry plan showing

 his living conditions if granted home confinement.

          On appeal Mr. Krowner presents several arguments that the district court

 abused its discretion in denying compassionate release. We are not persuaded.

    II.      DISCUSSION

          Under 18 U.S.C. § 3582(c)(1)(A), a defendant’s motion for compassionate

 release may be granted if (1) the district court finds that extraordinary and

 compelling reasons warrant a sentence reduction; (2) the court finds that the

 reduction is consistent with applicable policy statements issued by the Sentencing

 Commission (though there is no applicable policy statement at this time); and (3) the

 court determines, after considering the relevant sentencing factors under § 3553(a),

 that a reduction is warranted. See United States v. Hald, 8 F.4th 932, 937–38 & n.4

 (10th Cir. 2021). A district court may properly deny a compassionate-release motion

 when any one of these three requirements is lacking and need not resolve the other

 two. See id. at 936–37.

          We review for abuse of discretion a district court’s denial of a motion for

 compassionate release under 18 U.S.C. § 3582(c)(1)(A). See United States v.

 Hemmelgarn, 15 F.4th 1027, 1031 (10th Cir. 2021). “A district court abuses its
                                              4
Appellate Case: 20-2175    Document: 010110619913         Date Filed: 12/16/2021    Page: 5



 discretion when it relies on an incorrect conclusion of law or a clearly erroneous

 finding of fact,” id. (internal quotation marks omitted), or otherwise “makes a clear

 error of judgment” or “exceeds the bounds of permissible choice,” United States v.

 Mobley, 971 F.3d 1187, 1195 (10th Cir. 2020) (internal quotation marks omitted).

       Mr. Krowner’s first two arguments on appeal are directed at step one, the

 “extraordinary and compelling reasons” requirement. See Aplt. Br. at 16 (“The

 district court abused its discretion when it determined that Mr. Krowner could not be

 released because he had some medical conditions that existed when he committed the

 alleged crimes.”); id. at 20 (“The district court abused its discretion when it

 determined that Mr. Krowner’s new medical conditions were not extraordinary and

 compelling reasons for his release.”). But the government conceded “that Krowner

 set forth extraordinary and compelling medical conditions,” Aplee. Br. at 11, and the

 district court did not deny relief on this ground. Rather, it denied relief based on a

 consideration of the applicable § 3553(a) factors.

       Next, Mr. Krowner argues that the district court abused its discretion in failing

 to adequately explain and analyze the § 3553(a) sentencing factors. The judge who

 denied his compassionate-release motion was the same judge who imposed the

 original sentence. Since there is no challenge to the original sentence, it is enough if

 the district court explained why the new circumstances raised by the defendant did

 not warrant a sentence reduction. See Chavez-Meza v. United States, 138 S. Ct. 1959,

 1966–67 (2018) (noting that sentence imposed on resentencing was unsurprising in

 light of sentence originally imposed by same judge and that there was not much for

                                             5
Appellate Case: 20-2175    Document: 010110619913         Date Filed: 12/16/2021      Page: 6



 judge to add as explanation); see also United States v. Wilson, No. 20-1324, 2021

 WL 4859690, at *4 (10th Cir. Oct. 19, 2021) (unpublished) (noting that the judge

 who ordered the defendant’s original sentence also denied his compassionate-release

 motion and inferring “that the district court’s view of the § 3553 factors had not

 changed by the time of [the defendant’s] motion for compassionate release” (internal

 quotation marks omitted)).

       Mr. Krowner’s motion presented little argument that related to the § 3553(a)

 factors, focusing on (1) his lack of danger to the community and (2) his history and

 characteristics (namely, his risk of severe illness or death). The district court was

 aware of most of Mr. Krowner’s medical conditions when it imposed the original

 sentence. Therefore, the court’s main task was to decide whether Mr. Krowner’s new

 conditions justified a sentence reduction. The court reasonably determined and

 adequately explained that Mr. Krowner had not demonstrated how his new

 ailments—“Bell’s palsy and cervical (neck problems),” R., Vol. I at 74—would make

 it less likely that he would continue to engage in drug trafficking and the use of

 firearms. See United States v. Carralero-Escobar, 860 F. App’x 143, 147 (10th Cir.

 2021) (“even a sick and feeble person can pose a serious risk with a firearm”); see

 also 18 U.S.C. § 3553(a)(2)(A), (C) (instructing courts to consider “the need for the

 sentence imposed . . . to reflect the seriousness of the offense, to promote respect for

 the law, . . . to provide just punishment for the offense,” and “to protect the public

 from further crimes of the defendant”). Moreover, the district court explained that in

 light of Mr. Krowner’s “significantly reduced” original sentence, early release would

                                             6
Appellate Case: 20-2175    Document: 010110619913         Date Filed: 12/16/2021    Page: 7



 “create a great disparity between [Mr. Krowner] and similarly situated defendants.”

 Order at 2; see also 18 U.S.C. § 3553(a)(6) (listing as a sentencing factor “the need to

 avoid unwarranted sentence disparities among defendants with similar records who

 have been found guilty of similar conduct”). Finally, the district court’s order states

 that “[t]he Court has considered all other factors under 18 U.S.C. § 3553(a) which

 also weigh against a sentence reduction.” R., Vol. I at 74 (emphasis added). We

 discern no abuse of discretion in the district court’s § 3553(a) analysis.

       Mr. Krowner also claims that the district court abused its discretion by finding

 that he did not provide sufficient evidence of an acceptable reentry plan. The district

 court could properly deny the compassionate-release motion based on its assessment

 of the applicable § 3553(a) factors—that is, at step three—so the comment regarding

 Mr. Krowner’s reentry plan was immaterial. The lone case that Mr. Krowner cites in

 his opening brief in support of his argument is readily distinguishable because the

 district court there addressed the government’s concerns about the defendant’s

 reentry plan after finding that compassionate release was otherwise warranted. See

 United States v. Davies, 469 F. Supp. 3d 175, 179–80 (S.D.N.Y. 2020). In any event,

 given Mr. Krowner’s acknowledgment that he had little contact with his family

 before his incarceration and that the family member with whom he would reside had

 physical limitations, it was within the district court’s discretion to demand a reentry

 plan that contained more detail than simple assurances from Mr. Krowner’s family

 that he could live with them and that he would have access to nearby medical

 services.

                                             7
Appellate Case: 20-2175    Document: 010110619913         Date Filed: 12/16/2021       Page: 8



       Finally, Mr. Krowner raises an argument in his reply brief that the district

 court denied his compassionate-release motion on the independent basis that Mr.

 Krowner was a danger to society, and that in doing so the court impermissibly relied

 upon—or otherwise felt itself constrained by—a policy statement issued by the

 Sentencing Commission that is inapplicable to defendant-filed compassionate-release

 motions. The policy statement in question asks the court to determine whether the

 defendant is “a danger to the safety of any other person or to the community.” USSG

 § 1B1.13. But this argument was waived because it was not raised below or in Mr.

 Krowner’s opening brief. See United States v. Walker, 918 F.3d 1134, 1151 (10th

 Cir. 2019) (“Ordinarily, a party’s failure to address an issue in its opening brief

 results in that issue being deemed waived.”). Regardless, the district court clearly

 decided that a reduced sentence could not be justified after consideration of the

 § 3553(a) factors.

    III.   CONCLUSION

       We AFFIRM the district court’s denial of Mr. Krowner’s motion for

 compassionate release.


                                             Entered for the Court


                                             Harris L Hartz
                                             Circuit Judge




                                             8